Case 2:19-cr-00080-WBV-MBN Document1 Filed 05/02/19 Page 1 of 4

U8 DISTRIET Cc
BASTEAN DISTRICT of a OF

INS
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

INDICTMENT FOR VIOLATION OF THE FEDERAL GUN CONTROL ACT

UNITED STATES OF AMERICA * CRIMINAL NO. i 9 _ Q) 0 0 8 0
VERSUS * SECTION: SECT. F MAG. 5

JUAN SANTOS PEREZ-ZAVALA * VIOLATIONS: 18 U.S.C. § 922(g)(5)(A)
18 U.S.C. § 924(a)(2)

&

* * *
The Grand Jury charges that:

COUNT 1
On or about April 16, 2019, in the Eastern District of Louisiana, the defendant, JUAN
SANTOS PEREZ-ZAVALA, an alien present illegally and unlawfully in the United States, did
knowingly possess in and affecting commerce, a firearm, to wit: a Keltec, Model P11, 9 millimeter
semi-automatic pistol, bearing serial number 88811, said firearm having been shipped in interstate
and foreign commerce, in violation of Title 18, United States Code, Sections 922(g)(5)(A) and

924(a)(2).

a Fee US
ue TOSSES
2. Did
—.. CiRmDep

Kis
om |
wissen DOG: De tr
Case 2:19-cr-00080-WBV-MBN Document1 Filed 05/02/19 Page 2 of 4

NOTICE OF GUN FORFEITURE

1, The allegations of Count | of this Indictment are realleged and incorporated by
reference as though set forth fully herein for the purpose of alleging forfeiture to the United States
of America pursuant to the provisions of Title 18, United States Code, Section 924(d)(1), made
applicable through Title 28, United States Code, Section 2461(c).
2s As aresult of the offense alleged in Count 1, the defendant, JUAN SANTOS PEREZ-
ZAVALA, shall forfeit to the United States pursuant to Title 18, United States Code, Section
924(d)(1), made applicable through Title 28, United States Code, Section 2461, any firearm or
ammunition, which was involved in or used in a knowing violation of Title 18, United States

Code, Sections 922(g)(5)(A), as alleged in Count 1 of this Indictment.

3. If any of the property subject to forfeiture, as a result of any act or omission of the
defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

Ci has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

: has been commingled with other property which cannot be subdivided

without difficulty.

It is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of said defendant up to the value of the above forfeitable

property.
Case 2:19-cr-O0080-WBV-MBN Document1 Filed 05/02/19 Page 3 of 4

All in violation of Title 18, United States Code, Section 924(d)(1), made applicable through

Title 28, United States Code, Section 2461.

A TRUE BILL:

 

PETER G. STRASSER
UNITED STATES ATTORNEY

Cirba Ke

CARTER K. D. GUICE, JR.
Assistant United States Attorney
Louisiana Bar Roll No. 16771

 
  
 

New Orleans, Louisiana
May 2, 2019

eo
Case 2:19-cr-0O0080-WBV-MBN Document1 Filed 05/02/19 Page 4 of 4

 

AQU.0}JY $9}8IS Pou JULIsISSy
‘ap ‘9dIND “Gq "My aye

fe LOD

$ ‘110g

6107 GF 7 -
fo &pp -

S1Y] JANOD uado Ul pally

 

WN and Y

 

(Z)(X)FZ76 UOIDIS “D'S'N ‘81 OBLL
(W)(S)(8)ZZG BOHDAS “D'S “ST PLL ‘SNOLLVTOIA

DOV TOULNOD NOD TVaada
HHL AO SNOLLV'TOIA

DINWALDOTGNT

VIVAVZ-Zaddd SOLINVS NVOL

"SA

VOIWAWNY AO SALVLS GALINA AHL

 

 

uO1SIAIG] yeuruni
BULISINO' | {0 JO14JSI ojsee

LANO)D LOTALSIG SALVIS GALINA

 

 

‘ON

ve-ds0 WHOS
